Name: Commission Regulation (EC) No 2813/2000 of 21 December 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of private storage aid for certain fishery products
 Type: Regulation
 Subject Matter: distributive trades;  agricultural structures and production;  economic policy;  fisheries
 Date Published: nan

 Avis juridique important|32000R2813Commission Regulation (EC) No 2813/2000 of 21 December 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of private storage aid for certain fishery products Official Journal L 326 , 22/12/2000 P. 0030 - 0033Commission Regulation (EC) No 2813/2000of 21 December 2000laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of private storage aid for certain fishery productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the market in fishery and aquaculture products(1), and in particular Article 25(6) thereof,Whereas:(1) Regulation (EC) No 104/2000, which repealed Council Regulation (EEC) No 3759/92(2) with effect from 1 January 2001, provides for private storage aid to be granted to producer organisations in respect of the products listed in Annex II to Regulation (EC) No 104/2000. These rules differ from the previous scheme provided for in Regulation (EEC) No 3759/92 and Commission Regulation (EC) No 1690/94 of 12 July 1994 laying down detailed rules for the implementation of Council Regulation (EEC) No 3759/92 as regards the granting of private storage aid for certain fishery products(3) because of the introduction of a Community selling price. Regulation (EC) No 1690/94 should therefore be replaced in order to take account of these changes.(2) The producer organisations should contribute to the costs related to the implementation of the private storage aid mechanism and therefore, the amount of aid should be fixed on the basis of the real technical cost and financial costs of storage operations. The technical costs should be defined on the basis of the immediate costs incurred under the mechanism. In order to avoid burdensome information requirements from the industry and complicated annual calculations, the financial costs should be a flat-rate sum adjusted on the basis of the interest rate determined in accordance with Article 5 of Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section(4), as last amended by Regulation (EC) No 1259/96(5).(3) In order to ensure product quality and to facilitate the disposal of products on the market, the requirements to be satisfied by operations qualifying for private storage aid should be laid down, together with requirements relating to storage and return to the market of the products concerned.(4) In order to guarantee normal conditions of competition between producer organisations making use of the margin of tolerance provided for in Regulation (EC) No 104/2000, it is necessary to lay down rules which relate to its application and are consistent with other intervention mechanisms. The relevant provisions of Commission Regulation (EC) No 2509/2000 of 15 November 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards granting financial compensation for withdrawal of certain fishery products(6) should therefore apply.(5) The beneficiaries of aid should be obliged to keep stock records to increase the efficiency of checks and must communicate this information to the Member State. It is sufficient for the purposes of good management of the mechanism to require stock records during the minimum storage periods.(6) The procedure for submitting applications for the payment of private storage aid should be laid down as well as the procedure for the granting of advance payments and the amount of the relevant security.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 11. The level of the private storage aid shall be fixed before the beginning of each fishing year in accordance with the procedure referred to in Article 38(2) of Regulation (EC) No 104/2000.The private storage aid shall be fixed per unit weight, to be applied to the net weight of the products listed in Annex II to Regulation (EC) No 104/2000.2. The amount of the aid shall be calculated on the basis of the real technical costs and financial costs of operations indispensable for storing the products in question as recorded in the Community during the previous fishing year.3. The following shall be considered as technical costs:(a) energy costs;(b) labour costs relating to storage and release from storage;(c) cost of materials for direct packaging;(d) cost of transport from place of landing to place of storage.4. The financial costs shall be a flat-rate sum of EUR 10 per tonne for the year 2001. Thereafter the flat rate shall be adjusted year on year using the interest rate which is set annually in accordance with Article 5 of Regulation (EEC) No 1883/78.5. The level of private storage aid fixed for the fishing year concerned shall apply to products entering storage during that year, irrespective of the end of the storage period.Article 21. In order to qualify for private storage aid, the storage and return to the market of the products concerned shall fulfil the conditions set out in paragraphs 2 and 3.2. The products shall be stored for a minimum period of 15 days from the date of entry into storage.The products shall be preserved in conditions which cause no deterioration in their quality. To this effect, products shall be stored in suitable installations where the storage temperature does not exceed minus 18 °C, without prejudice to more restrictive national requirements or commercial standards applicable in Member States.The products shall be stored in homogeneous lots of at least 5 tonnes, or 1 tonne for shrimps of the Penaeidae family.3. The products shall be put back on the market in lots which are homogeneous as regards species and in accordance with the provisions in force in each Member State for the marketing of products for human consumption.Article 3Article 2(1), (2) and (3) and Article 3 of Regulation (EC) No 2509/2000 shall apply mutatis mutandis to the private storage aid arrangements provided for in Article 25 of Regulation (EC) No 104/2000.Article 41. Member States shall establish a monitoring system to ensure that the products in respect of which private storage aid has been applied for are eligible.2. For the minimum period of storage referred to in the first subparagraph of Article 2(2), the producer organisations shall ensure that the beneficiaries of the aid keep a stock record for each category of products entered into storage.3. The producer organisation shall communicate the date, species, category and quantity of products entered into storage to the Member State concerned each month.Article 51. Private storage aid shall be paid to the producer organisation concerned only after the competent authority of the Member State concerned has ascertained that the quantities in respect of which the aid has been applied for do not exceed the limit laid down in Article 25(4) of Regulation (EC) No 104/2000, and have been stored and returned to the market in accordance with this Regulation.2. Applications for private storage aid shall be submitted by the producer organisation concerned to the competent authorities of the Member State within four months from the end of the fishing year concerned.3. The national authorities shall pay the private storage aid within three months of receipt of the complete request for payment from the producer organisation concerned.Article 6At the request of the producer organisation concerned, the Member State shall grant a monthly advance on private storage aid due in respect of the quantities for which aid is requested in that month, on condition that the producer organisation has lodged a security equal to 105 % of the amount of the advance.Advances shall be calculated in accordance with the method set out in the Annex.Article 7Regulation (EC) No 1690/94 is hereby repealed.Article 8This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 388, 31.12.1992, p. 1.(3) OJ L 179, 13.7.1994, p. 4.(4) OJ L 216, 5.8.1978, p. 1.(5) OJ L 163, 2.7.1996, p. 10.(6) OJ L 289, 16.11.2000, p. 11.ANNEX>PIC FILE= "L_2000326EN.003302.EPS">